USCA11 Case: 20-11359    Date Filed: 03/17/2021    Page: 1 of 8



                                                         [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                            No. 20-11359
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 2:19-cv-00400-ECM-WC



LARRY AYERS WILKE,

                                                           Plaintiff-Appellant,

                                versus

TROY REGIONAL MEDICAL CENTER,
CHRISTIAN LUKJAN,
Attorney,
JUDGE DUNN,
Pike Co. Probate,
RANDALL BARR,
Troy Police Chief,
PIKE CO. MENTAL HEALTH, et al.,

                                                         Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Alabama
                     ________________________

                            (March 17, 2021)
          USCA11 Case: 20-11359       Date Filed: 03/17/2021    Page: 2 of 8



Before GRANT, LUCK, and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Proceeding pro se, Plaintiff Larry Wilke appeals the district court’s order

dismissing without prejudice his 42 U.S.C. § 1983 complaint against several

defendants. Because the court did not err in concluding that Plaintiff failed to state

a claim against one defendant and did not abuse its discretion in determining that

Plaintiff had not timely perfected service against the remaining defendants or

shown good cause for failing to do so, we affirm.

I.    BACKGROUND

      Proceeding pro se, on June 10, 2019, Plaintiff filed a three-page complaint

against Troy Regional Medical Center (“Defendant”) and several other defendants,

including Attorney Christian Lukjan, Judge Dunn, Police Chief Randall Barr, Pike

Co. Mental Health, Craig Maddox, Dr. Strunk, and Office Assistant Valerie

(collectively, “Remaining Defendants”). Implicitly invoking 42 U.S.C. § 1983,

Plaintiff claimed that the defendants had violated his civil rights by engaging in

harassment, false imprisonment, and false arrest. The complaint identified several

prior cases in which Plaintiff was a party, under the heading “History,” and stated

that “this complaint is ‘joined at the hip’ with the pr[e]ceeding ‘History.’”

Although the complaint did not contain any factual allegations, it anticipated that

the defendants would “attempt[] to malign the plaintiff as ‘incompetent.’” From


                                          2
          USCA11 Case: 20-11359        Date Filed: 03/17/2021   Page: 3 of 8



the attached probate court orders and filings, it appeared that Plaintiff might be

seeking to raise claims arising out of his involuntary commitment at the Troy

Regional Medical Center Senior Behavioral Care Unit in Troy, Alabama.

      In July 2019, Defendant filed a motion to dismiss for failure to state a claim

under Federal Rule of Civil Procedure 12(b)(6), arguing that the complaint’s lack

of specificity did not comply with the federal pleading standard or the Alabama

Medical Liability Act, which governs claims by patients against Alabama

healthcare providers. On September 25, 2019, a magistrate judge ordered Plaintiff

to show cause within two weeks why Defendant’s motion to dismiss should not be

granted. Noting that Plaintiff also had not timely served the defendants, the

magistrate judge further ordered Plaintiff to show cause why the action should not

be dismissed for failure to timely perfect service. Plaintiff did not respond.

      After waiting nearly six months for Plaintiff to respond to the order to show

cause, the magistrate judge issued a report and recommendation (“R&R”) in March

2020, recommending that the district court dismiss the complaint without

prejudice. Because Plaintiff’s complaint simply listed the names of (1) the

defendants, (2) the causes of action, and (3) Plaintiff’s prior cases, the magistrate

judge concluded that Plaintiff had not pleaded enough facts to support a plausible

claim. The magistrate judge also concluded that amendment would be futile

because Plaintiff had “continually failed to respond [to] orders of this Court or


                                           3
          USCA11 Case: 20-11359        Date Filed: 03/17/2021    Page: 4 of 8



otherwise prosecute his case.” Accordingly, the magistrate judge recommended

that the district court grant Defendant’s motion to dismiss for failure to state a

claim. In addition, because Plaintiff had not timely served the Remaining

Defendants or shown good cause for an extension of time to serve process, the

magistrate judge recommended that the district court dismiss Plaintiff’s claims

against the Remaining Defendants under Federal Rule of Civil Procedure 4(m).

      Plaintiff timely responded to the R&R, but his objections did not address the

magistrate judge’s reasons for recommending dismissal. Instead, Plaintiff merely

realleged that defendants and others had violated his rights, asserted generally that

the R&R’s conclusions were unreasonable, and stated that his “clarity of thought

and legal progress” had been affected by injuries sustained in a recent car accident.

      Because Plaintiff’s objections largely mirrored his complaint and lacked

factual or legal support, the district court overruled the objections and adopted the

R&R. As a result, the court granted Defendant’s motion to dismiss and dismissed

Plaintiff’s case against Defendant without prejudice. The court also dismissed

without prejudice Plaintiff’s claims against the Remaining Defendants, as he had

abandoned those claims, failed to prosecute his case, and failed to comply with the

court’s orders. This appeal followed.




                                           4
           USCA11 Case: 20-11359           Date Filed: 03/17/2021       Page: 5 of 8



II.    DISCUSSION

       On appeal, Plaintiff challenges the district court’s dismissal of his complaint

for failure to state a claim and for failure to timely perfect service. After careful

review, we discern no error in the decision below.1

       First, the district court correctly dismissed Plaintiff’s complaint against

Defendant for failure to state a claim. “We review de novo the district court’s

grant of a motion to dismiss under Rule 12(b)(6) for failure to state a claim,

accepting the allegations in the complaint as true and construing them in the light

most favorable to the plaintiff.” Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283,

1288 (11th Cir. 2010) (quotation marks omitted).

       Federal Rule of Civil Procedure 8 requires that a pleading contain “a short

and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). To satisfy the pleading standard, “a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotation marks

omitted). “A claim has facial plausibility when the plaintiff pleads factual content


1
  On appeal, Plaintiff asserts that his case “involv[es] undisputable facts” and “should not be
routinely dismissed.” He also realleges generally that the defendants violated his constitutional
rights by falsely arresting him, subjecting him to involuntary commitment, and forcibly injecting
him with psychotropic drugs. Although we liberally construe pro se briefs, Plaintiff has not
identified any alleged errors in the magistrate judge’s or district court’s rulings. Timson v.
Sampson, 518 F.3d 870, 874 (11th Cir. 2008). Accordingly, Plaintiff has abandoned a challenge
to the dismissal of his complaint. Id. In any event, the district court correctly dismissed
Plaintiff’s complaint without prejudice.
                                                5
          USCA11 Case: 20-11359         Date Filed: 03/17/2021     Page: 6 of 8



that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. Thus, pleading a claim “requires more than labels

and conclusions.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

“Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. In evaluating

whether dismissal is warranted under Federal Rule of Civil Procedure 12(b)(6), we

disregard allegations that are merely legal conclusions and determine whether the

factual allegations remaining in the complaint would entitle the complainant to

relief if true. Am. Dental Ass’n, 605 F.3d at 1290. Although we liberally construe

a pro se plaintiff’s pleadings, pro se litigants are required to conform to procedural

rules. Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007).

      Here, the district court did not err in granting Defendant’s motion to dismiss

for failure to state a claim to relief. In his complaint, Plaintiff identified the parties

and the causes of action but failed to provide any factual allegations, much less

spell out plausible claims against specific defendants. See Iqbal, 556 U.S. at 678.

The only allegation in the complaint that could arguably qualify as “factual” was

Plaintiff’s assertion that the instant complaint was “joined at the hip” with his prior

legal actions. Even assuming that this allegation was factual rather than legal,

however, it did not raise Plaintiff’s “right to relief above the speculative level.”

Twombly, 550 U.S. at 555. Plaintiff did not explain what was at issue in his prior


                                            6
            USCA11 Case: 20-11359           Date Filed: 03/17/2021        Page: 7 of 8



cases, how those cases were connected to the instant complaint, or why his other

cases showed that any defendant had violated his constitutional rights. Without

supporting factual content, the court could not reasonably infer that any defendant

was liable for misconduct. Iqbal, 556 U.S. at 678. Accordingly, Plaintiff failed to

state a claim to relief against Defendant.2

       Likewise, we discern no error in the district court’s dismissal of Plaintiff’s

complaint against the Remaining Defendant for failure to timely perfect service.

We review a district court’s dismissal of a complaint under Federal Rule of Civil

Procedure 4(m) for an abuse of discretion. Rance v. Rocksolid Granit USA, Inc.,

583 F.3d 1284, 1286 (11th Cir. 2009). Rule 4(m) provides that, after giving notice

to a plaintiff who has not served a defendant “within 90 days after the complaint is

filed,” the court “must dismiss the action without prejudice against that defendant

or order that service be made within a specified time.” Fed. R. Civ. P. 4(m). An




2
  We note that the district court also reasonably dismissed Plaintiff’s complaint without
prejudice rather than sua sponte granting leave to amend. An abuse-of-discretion standard
applies to a district court’s denial of leave to amend. See Vanderberg v. Donaldson, 259 F.3d
1321, 1326 (11th Cir. 2001). Although a court “should freely give leave [to amend] when justice
so requires,” Fed. R. Civ. P. 15(a)(2), the court here reasonably concluded that dismissal without
prejudice was warranted. This is particularly true because Plaintiff did not seek leave to amend,
did not respond to the magistrate judge’s show-cause order, which directed Plaintiff to respond
to Defendant’s motion to dismiss for failure to state a claim, and did not identify any facts in his
objections to the R&R that would cure the factual deficiencies in his complaint. See
Vanderberg, 259 F.3d at 1326–27 (holding that the court did not abuse its discretion in denying
leave to amend where the plaintiff did not move for leave to amend until after the dismissal order
and the “[p]laintiff failed to allege new facts from which the district court could have concluded
that [the] [p]laintiff may have been able to state a claim successfully”).
                                                 7
          USCA11 Case: 20-11359        Date Filed: 03/17/2021     Page: 8 of 8



extension of time for service is warranted where a plaintiff can “show good cause

for the failure” to serve a defendant. Id.

       Here, because Plaintiff failed to timely perfect service or show good cause

for failing to do so, the district court did not abuse its discretion in dismissing

without prejudice his complaint against the Remaining Defendants. Plaintiff filed

his complaint in early June 2019 but never served the Remaining Defendants. In

late September 2019, the magistrate judge ordered Plaintiff to show cause why his

complaint should not be dismissed for failure to timely perfect service, but Plaintiff

never responded to that order. Only after the magistrate judge issued the R&R in

March 2020 did Plaintiff file a response, and even then Plaintiff did not address his

failure to timely perfect service. Plaintiff’s failure to timely serve the Remaining

Defendants or show good cause for failing to do so is therefore undisputed.

Accordingly, the district court did not abuse its discretion in dismissing without

prejudice Plaintiff’s complaint against the Remaining Defendants.

III.   CONCLUSION

       Plaintiff has not shown that the district court erred in granting Defendant’s

motion to dismiss or abused its discretion in dismissing Plaintiff’s claims against

the Remaining Defendants. Accordingly, we affirm the district court’s order

dismissing Plaintiff’s complaint without prejudice.

       AFFIRMED.


                                             8